Title: From James Madison to Tobias Lear, 15 May 1806
From: Madison, James
To: Lear, Tobias


                    
                        Sir,
                        Department of State 15th May 1806.
                    
                    The Ambassador of Tunis confined himself on his arrival to claiming restitution of the Xebeque and her prizes to making some representations against the conduct of Dr Davis, and to intimating a wish of the Bey to receive annual presents of maritime and military stores. He was answered that Dr Davis, was, agreeably to his own wishes to b⟨e⟩ ⟨trans⟩ferred to another destination; that the Xebeque and prizes would be restored, or, if sold the value of them not exceeding 4000 dollars which was supposed to be their utmost value; but that the maritime and military stores would not be yielded. As a substitute for the pecuniary restitution, the Ambassador proposed a small cruizer to be loaded with Naval stores, which in his opinion would be the means of continuing the peace for three years; declaring that if this proposal should not be complied with, the year allowed by the Treaty for the adjustment of differences previously to the commencement of hostilities should be considered as beginning to run from the time of his return to Tunis. The close of the negotiation will appear from the ⟨i⟩nclosed correspondence. The Chesapeake is accordingly fitting out for the Mediterranean⟨,⟩ but the time of her sailing must depend upon the return of some of the vessels from the Mediterranean and the discharge of their Crews without which the legal limitation prevents one being enlisted for the Chesapeake. In the mean while the Ambassador will make an excursion northwardly as far perhaps as Boston. The President having

determined that you should negotiate upon these differences, directs that as soon as possible after the receipt of this letter you should proceed to Gibraltar and there await the arrival of the vessel having the Ambassador on board in which you will proceed to Tunis. The necessary instructions will be forwarded by her.
                    Congress who lately closed their Session have passed an act to prohibit the importation from Great Britain of manufactured leather, Silk, hemp, flax, tin, fine woollens, woollen hosiery, glass, paper, nails, hats &c. another to prohibit all commercial intercourse with the parts of the Island of St Domingo, in the possession of the negroes, and a third appropriating two Millions of dollars towards compromising present and preventing future differences with Spain, by purchasing her remaining territory Eastward of the Mississippi. For this purpose a commission has been sent to Genl Armstrong and Mr Bowdoin.
                    Mr William Pinkney of Maryland has been joined with Mr Monroe in a special Commmission to adjust the differences and the principles of Navigation and commerce with Great Britain. The former is expected to sail on sunday next.
                    The last letters I have received, from you are of Sep⟨r.⟩ last, dated in Tunis Bay. I have the honor to be &c
                    
                        James Madison
                    
                